

Exhibit 10.1
 
RETIREMENT AGREEMENT
 
This RETIREMENT AGREEMENT (“Agreement”) is made and entered into by and between
SEMCO ENERGY, INC. (the “Company”) and JOHN M. ALBERTINE (the “Chairman”), to
become effective upon the execution and approval thereof.
 
 
WHEREAS, the Chairman desires to retire as Chairman and a member of the
Company’s Board of Directors, effective as of date upon which this Agreement is
approved by the Board of Directors (the “Retirement Date”); and
 
 
WHEREAS, in light of Chairman’s retirement and in appreciation of the
significant contributions that the Chairman has made to the Company, the Company
and the Chairman desire to enter into this Agreement.
 
 
NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby covenant and agree as follows:
 
 
1.     Retirement. Chairman shall retire as Chairman and a member of the Board
of Directors effective as of the Retirement Date.
 
 
2.     Retainer. As soon as practicable following the later of the Retirement
Date and the effective date of this Agreement, the Company shall pay to the
Chairman a lump sum payment in the amount of Eight Thousand, Seven Hundred and
Fifty Dollars ($8,750). This payment represents a portion of the cash retainer
that the Chairman would have otherwise received had he remained a member of the
Company’s Board of Directors for the remainder of his term.
 
 
3.     Restricted Stock.
 
 
(a)     Pursuant to the terms of (i) the SEMCO Energy, Inc. 2004 Stock Award and
Incentive Plan (the “Incentive Plan”), (ii) the Restricted Stock Grant Agreement
for Chairman entered into by and between the Company and the Chairman on June
28, 2005 (the “2005 Chairman Grant Agreement”), and (iii) the Restricted Stock
Grant Agreement for Chairman entered into by and between the Company and the
Chairman on May 22, 2006 (the “2006 Chairman Grant Agreement”), the Company
acknowledges and agrees that the Five Thousand, Two Hundred and Fifty (5,250)
shares of Restricted Stock that were granted pursuant to the 2005 Chairman Grant
Agreement and the Five Thousand (5,000) shares of Restricted Stock that were
granted pursuant to the 2006 Chairman Grant Agreement shall become one hundred
percent (100%) vested upon the Chairman’s retirement on the Retirement Date.
 
 
(b)     In light of Chairman’s retirement, pursuant to Section 4(d) of the
Incentive Plan, the Company deems Seven Thousand (7,000) shares of Restricted
Stock that were granted pursuant to the Restricted Stock Grant Agreement for
Directors dated June 28, 2005, by and between the Company and the Chairman one
hundred percent (100%) vested effective upon the Chairman’s retirement on the
Retirement Date.
 
 
 
 

--------------------------------------------------------------------------------

 
4.     Release. The Chairman does hereby remise, release and forever discharge
the Company and its officers, directors, employees, agents, shareholders, parent
corporation, subsidiaries, and affiliates, and their respective predecessors,
successors, assigns, heirs, executors and administrators (collectively,
“Releasees”), of and from all manner of actions and causes of action, suits,
debts, claims and demands whatsoever at law or in equity, known or unknown,
actual or contingent, including, but not limited to, any claims which have been
asserted, or could be asserted now or in the future, against any Releasees
arising under any and all federal, state or local laws and any common law
claims, and including, but not limited to:
 
 
(a)    Employee Retirement Income Security Act;
 
 
(b)    claims for violations of any other federal or state statute or regulation
or local ordinance;
 
 
(c)    claims for lost or unpaid compensation or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
fraud, misrepresentation, conversion, tortious interference, breach of contract,
or breach of fiduciary duty; and
 
 
(d)    any other claims under state law arising in tort or contract.
 
 
5.     No Assignment of Claim. The Chairman represents that he has not assigned
or transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any party prior to the date of this Agreement.
 
6.     Non-Disclosure of Confidential Information.
 
(a)     Chairman acknowledges and agrees that the information, observations and
data obtained by him during the course of his service as a director of the
Company is the property of the Company. Therefore, Chairman for a period of
three (3) years after the Retirement Date, (a) shall hold in a fiduciary
capacity and in strict confidence for the benefit of the Company, its
subsidiaries and affiliates all Confidential Information (as defined below), and
(b) without the prior written consent of the Board or except to the extent
required by law (and upon prompt written notice of such requirement to the
Company), shall not directly or indirectly, divulge, furnish, disclose, use for
his own purposes or make accessible to any others for any purpose any
Confidential Information. Chairman acknowledges and agrees that the disclosure
of any Confidential Information will be damaging or harmful to the business
activities of the Company, its subsidiaries and affiliates, and that such
disclosure can direct or divert corporate opportunities, product sales and/or
profits away from the Company, its subsidiaries or affiliates. In the event
Chairman shall be required by law to make any disclosure as set forth above,
Chairman shall promptly notify the Company and any subsidiary or affiliate which
may reasonably be affected by such disclosure and shall cooperate with the
Company, such subsidiary and such affiliate to preserve in full the
confidentiality of all Confidential Information of the Company, such subsidiary
or such affiliate. Confidential Information shall be considered confidential or
proprietary unless and to the extent that such Confidential Information becomes
generally known to and available for use by the public other than as a result of
any act or omission to act by Chairman. Chairman will take all appropriate steps
to safeguard Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft.
 
 
 

--------------------------------------------------------------------------------

 
(b)     Not withstanding the foregoing, the Chairman further understands and
agrees that the federal and state securities laws prohibit any person who has
received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.
 
(c)     As used in this Agreement, the term “Confidential Information” means
information that is used, developed or obtained by the Company or any of its
subsidiaries and affiliates in connection with the Company’s or such
subsidiary’s or affiliate’s business, including but not limited to (i) business
plans, strategies and opportunities, (ii) products or services, (iii) fees,
costs, pricing structures and budgets, (iv) research and development,
(v) accounting and business methods, (vi) all technology and trade secrets,
(vi) intellectual property, unique business information or confidential or
proprietary information, and (vii) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published in a form generally available to the public prior to the date
Chairman proposes to disclose or use such information. Information will not be
deemed to have been published merely because the existence of such information
has been disclosed or individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.
 
 
7.     Publicity; No Disparaging Statement. In accordance with normal ethical
and professional standards and except with respect to such matters described in
18 U.S.C. Section 1514A, the Chairman shall refrain from taking action or making
statements, written or oral, which disparage or defame the goodwill or
reputation of the Company, its directors, officers, or which could adversely
affect the morale of its employees. In addition, in accordance with normal
ethical and professional standards, the Company shall refrain from taking action
or making statements, written or oral, which disparage or defame the goodwill or
reputation of the Chairman.
 
 
8.     Return of Company Property. Upon the Retirement Date, the Chairman agrees
to return to the Company all property of the Company, including but not limited
to data, lists, information, memoranda, documents, identification cards, parking
cards, keys, computers, fax machines, beepers, phones, files and any and all
written or descriptive materials of any kind belonging or relating to the
Company, including, without limitation, any originals, copies and abstracts
containing any Confidential Information in the Chairman’s possession or control.
 
 
9.     Entire Agreement. This Agreement shall constitute the full and complete
agreement between the parties concerning its subject matter and fully supersedes
any and all other prior agreements or understandings between the parties
concerning the subject matter hereof. This Agreement shall not be modified or
amended except by a written instrument signed by both the Chairman and an
authorized representative of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
10.     Remedies. The Chairman and the Company acknowledge and agree that any
violation of Section 6 and/or Section 7 of this Agreement would result in
irreparable injury for which monetary damages would be an inadequate remedy.
Therefore, the Chairman and the Company shall each be entitled as a matter of
right to seek an injunction to prevent a breach of the covenants and obligations
set forth in Section 6 and Section 7 of this Agreement and such right shall be
cumulative and in addition to any other remedies which may be available.
 
 
11.     Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Michigan (without giving effect to
principles of conflicts of law), to the extent such laws are not otherwise
superseded by the laws of the United States.
 
[SIGNATURES ON NEXT PAGE]
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of this
9th day of October, 2006.
 

       
The Company:
 
SEMCO ENERGY, INC.
 
   
   
  October 9, 2006  By:  /s/ Michael V. Palmeri 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date        Its:   Senior Vice President and Chief Financial Officer  

--------------------------------------------------------------------------------

 

       
The Chairman:
 
JOHN M. ALBERTINE
        October 9, 2006 /s/ John M. Albertine

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Date 
           
   
 

 
 
 

--------------------------------------------------------------------------------